DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 13 recites the limitation “a wheel fastened” which should be changed to “the wheel is fastened”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 4-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zetterstroem et al. (EP 1426203 A1), hereinafter Zetterstroem in view of Lenhard-Backhaus (AT 387545 B), hereinafter Lenhard.
Regarding claim 1, Zetterstroem discloses a steering assembly (Fig. 1) for a motor vehicle, comprising:
	a wheel carrier 2, 3 for which a wheel 1 is fastenable (Para. [0031]);
	a strut 6 (Fig. 2) via which the wheel carrier 2, 3 is mounted on a vehicle body (via 6b) in an articulated manner (Para. [0031]);
	a first transverse link 23 mounted on the wheel carrier 2, 3 in an articulated manner (Fig. 1; Para. [0035]; via pivot 25);
	a second transverse link 24 mounted on the wheel carrier 2, 3 in an articulated manner (Fig. 1; Para. [0035]; via pivot 26); and
	a connecting member 20, wherein the first transverse link 23 and the second transverse link 24 are coupled to each other in each case on their side facing away from the wheel carrier 2, 3 (Fig. 1, left side) by way of the connecting member 20 (via pivots 21, 22). Zetterstroem does not teach that the connecting member is mounted rotatably on the vehicle body.
Lenhard teaches that a connecting member 8 of a steering system is mounted rotatably (via pivot 9) on the vehicle body 5 (Fig. 1 & 4; Pg. 2, Lines 7-11 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by 
Regarding claim 2, Zetterstroem, modified as above, further discloses that the first transverse link23 and the second transverse link 24 run substantially parallel (Fig. 1; Para. [0036] of Zetterstroem) and/or are substantially the same length (Fig. 1 of Zetterstroem).
Regarding claim 4, Zetterstroem, modified as above, further discloses that the connecting member 20 is coupled to an actuator assembly 13 (Para. [0033] of Zetterstroem) and is rotatably by the actuator assembly 13 in relation to the vehicle body (Fig. 4 of Zetterstroem).
Regarding claim 5, Zetterstroem, modified as above, further discloses that the connecting member 20 is rotatable in relation to the vehicle body substantially about a vertical axis (Fig. 4 of Zetterstroem shows rotation about the vertical axis).
Regarding claim 6, Zetterstroem, modified as above, further discloses that the connecting member 20 comprises:
a first connecting arm (Fig. 1 of Zetterstroem, top arm of 20) which connects a body-side bearing 19 of the connecting member 20 to a connecting-member side bearing 21 of the first transverse link 23, and

Regarding claim 7, Zetterstroem, modified as above, further discloses that the connecting member-side bearing 21 of the first transverse link 23 and/or the connecting member-side bearing 22 of the second transverse link 24 are ball bearings (Para. [0037] of Zetterstroem).
Regarding claim 8, Zetterstroem, modified as above, further discloses that the first connecting arm (Fig. 1 of Zetterstroem, top arm of 20) and the second connecting arm (Fig. 1 of Zetterstroem, bottom arm of 20) enclose a connecting member angle facing away from the wheel carrier 2, 3 (Fig. 1 of Zetterstroem, left side of 20),
the connecting member angle is less than 180° (Fig. 1 of Zetterstroem), and therefore the body-side bearing 19 of the connecting member 20 is offset in relation to the connecting-member-side bearings 21, 22 of the first transverse link 23 and of the second transverse link 24 in the direction of the wheel carrier 2, 3 in a neutral position of the steering assembly (Fig. 1 of Zetterstroem shows neutral position, bearing 19 is shown to the right of bearings 21, 22 along Y axis).
Regarding claim 9, Zetterstroem, modified as above, further discloses that the first transverse link 23, the second transverse link 24 and the strut 6 are each mounted on the wheel carrier 2, 3 in a manner spaced apart from one another (Fig. 1 & 2 of Zetterstroem, first transverse link 23 and second transverse link 24 are spaced apart in horizontal direction, strut 6 is spaced apart in vertical direction).
claim 10, Zetterstroem, modified as above, further discloses that a wheel-carrier-side bearing 25 of the first transverse link 23 and a wheel-carrier-side bearing 26 of the second transverse link 24 are spaced apart from each other along a wheel carrier longitudinal direction (Fig. 1 of Zetterstroem, spaced apart in top-bottom direction).
Regarding claim 12, Zetterstroem, modified as above, further discloses that a vehicle-body-side bearing 6b of the strut 6 is spaced apart from a vehicle-body-side bearing 19 of the connecting member 20 (Fig. 1 of Zetterstroem, bearing 6b is spaced apart from bearing 19).
Regarding claim 13, Zetterstroem discloses a motor vehicle (Para. [0001]), comprising:
a steering assembly (Fig. 1 & 2) comprising:
	a wheel carrier 2, 3 to which a wheel 1 is fastenable (Para. [0031]);
	a strut 6 via which the wheel carrier 2, 3 is mounted on a vehicle body in an articulated manner (Fig. 2; Para. [0031], via pivots 6a, 6b);
		a first transverse link 23 mounted on the wheel carrier 2, 3 in an articulated manner (Fig. 1; Para. [0035]; via pivot 25);
		a second transverse link 24 mounted on the wheel carrier 2, 3 in an articulated manner (Fig. 1; Para. [0035]; via pivot 26); and
a connecting member 20, wherein the first transverse link 23 and the second transverse link 24 are coupled to each other in each case on their side facing away from the wheel carrier 2, 3 (Fig. 1, left side) by way of the connecting member 20 (via pivots 21, 22); and

	Zetterstroem does not disclose that the connecting member is mounted rotatably on the vehicle body.
Lenhard teaches that a connecting member 8 of a steering system is mounted rotatably (via pivot 9) on the vehicle body 5 (Fig. 1 & 4; Pg. 2, Lines 7-11 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zetterstroem by mounting the connecting member rotatably on the vehicle body as disclosed by Lenhard because mounting the connecting arm rotatably to the body allows the steering system to be used on a driven wheel and maintain a low overall height (Pg. 1, lines 13-15 of Translation). Additionally, mounting the connecting arm in this way does not hinder the suspension and steering of the wheel (Pg. 1, line 15 of Translation).
Regarding claim 14, Zetterstroem, modified as above, further discloses that two steering assemblies are provided (Fig. 4 of Zetterstroem) wherein the two steering assemblies complement each other to form a steerable motor vehicle axle (Fig. 4 of Zetterstroem shows interaction of two steering assemblies via actuator 13).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616